

117 SRES 227 IS: Honoring the 100th anniversary of the creation of Wonder Bread in Indianapolis, Indiana.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III117th CONGRESS1st SessionS. RES. 227IN THE SENATE OF THE UNITED STATESMay 20, 2021Mr. Braun submitted the following resolution; which was referred to the Committee on the JudiciaryRESOLUTIONHonoring the 100th anniversary of the creation of Wonder Bread in Indianapolis, Indiana.Whereas Wonder Bread became a dietary staple for the people of the United States, becoming synonymous with lunch time for school children, diners on highways, and cafeterias in our factories and military bases, and it is part of the collective experience of living in the United States;Whereas Wonder Bread was developed by the Taggart Baking Company;Whereas Wonder Bread was founded in 1905 by brothers Alexander and Joseph Taggart and Alexander’s son, Alexander Jr.;Whereas the company’s main factory was located at 18–28 North New Jersey Street in Indianapolis, Indiana;Whereas Alexander and Joseph were immigrants from the Isle of Man, located in the Irish Sea, and their company became the largest bread bakery in the State of Indiana, producing over 300,000 loaves of bread per week;Whereas people in the United States were turning away from home baked bread and purchasing their bread due to its convenience and affordability;Whereas soft bread was desirable, leading the company to develop a bread with an even texture, soft crust, and a resiliency that enabled butter, jam, and peanut butter to be easily spread upon it;Whereas Elmer Cline, the Taggart Vice President for merchandising development, came up with the name Wonder Bread and the colorful balloons on the packaging after watching a hot air balloon race at the Indianapolis Motor Speedway;Whereas Wonder Bread was sold to the Continental Baking Company in 1925, and subsequently combined the standardized 1.5 pound loaves with the Otto Frederick Rohwedder invention for slicing newly baked bread in the factory and the Henri Sevigne machine that wrapped the loaves in waxed paper to ensure freshness, expanding the Wonder Bread identity, deliverability, and storage capability;Whereas Wonder Bread’s popularity greatly expanded after World War II, leading to a Government request to enhance Wonder Bread with vitamins and minerals to enable the company to advertise its nutritional qualities as well as its convenience;Whereas Wonder Bread became a major sponsor of renowned children’s television shows, and as a result, children from across the country embraced the bread even more;Whereas the creation and rising popularity of Wonder Bread coincided with a new industrial era where factories produced food with uniform size and weight, and its pre-sliced convenience and being wrapped in resealable packaging made Wonder Bread an icon in the United States; and Whereas Wonder Bread was not associated with a particular ethnic group, religion, or region of the country and was something new that all people of the United States were experiencing together as something that symbolized the collective experience of the post-war United States and all its possibilities: Now, therefore, be itThat it is the sense of the Senate that—(1)while the Wonder Bread brand has been purchased by multiple companies in the last century, it will always be associated with Indianapolis, Indiana, where the Taggart brothers first developed it;(2)the influence of the production, packaging, and advertising of Wonder Bread set a standard for an entire industry;(3)Wonder Bread's story of being created by immigrants, combining with other innovations to create something entirely new, and embracing new means of advertising and distribution all combined to make the story of Wonder Bread unique to the United States;(4)Wonder Bread, and its immediate association with childhood, is a touchstone for all people of the United States, a product that is iconic to our culture, and a symbol of the age in which it was developed; and(5)the 100th anniversary of the launching of Wonder Bread is a moment to celebrate United States heritage and the innovation of the people of the United States. 